Wells Fargo Bank, N.A. v Reid (2014 NY Slip Op 08005)





Wells Fargo Bank, N.A. v Reid


2014 NY Slip Op 08005


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2013-09537
 (Index No. 11651/10)

[*1]Wells Fargo Bank, N.A., appellant, 
vMichael Reid, respondent, et al., defendants.


Hogan Lovells US LLP, New York, N.Y. (David Dunn, Robin L. Muir, and Heather R. Gushue of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a consolidated mortgage, the plaintiff appeals from an order of the Supreme Court, Queens County (James J. Golia, J.), entered April 5, 2013, which denied its motion, inter alia, for summary judgment on the complaint, without prejudice to renewal upon proper notice to the defendant Michael Reid.
ORDERED that the order is affirmed, without costs or disbursements.
The record before this Court does not reflect that the plaintiff gave the defendant Michael Reid, who the Supreme Court noted was appearing pro se, proper notice of its motion for summary judgment (see CPLR 2103). Accordingly, the Supreme Court properly denied the plaintiff's motion, inter alia, for summary judgment on the complaint, without prejudice to renewal upon proper notice to Reid (see Financial Servs. Veh. Trust v Law Offs. of Dustin J. Dente, 86 AD3d 532, 533; Zaidi v New York Bldg. Contrs., Ltd., 61 AD3d 747, 748; Bianco v LiGreci, 298 AD2d 482; Welch v State of New York, 261 AD2d 537).
The plaintiff's remaining contentions need not be reached in light of our determination.
DILLON, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court